722 N.W.2d 282 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Jon K. SANNES, a Minnesota Attorney, Registration No. 204316.
No. A06-1416.
Supreme Court of Minnesota.
October 3, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jon K. Sannes committed professional misconduct warranting public discipline, namely, knowing disobedience of a tribunal, failure to communicate with a client, and conduct prejudicial to the administration of justice, in violation of Minn. R. Prof. Conduct 3.4(c), 1.4, and 8.4(d).
Respondent has unconditionally admitted the allegations of the petition and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand, payment of $900 in costs and disbursements, and two years' unsupervised probation subject to the following conditions:
(a) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with his probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's *283 investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Respondent shall abide by all of the terms of his criminal probation and shall immediately notify the Director's Office of any allegations or accusations that respondent is not in full compliance with any term of the criminal probation.
(d) Respondent shall provide authorizations for the Director's Office to have access to his criminal probation file and conversations with his probation officer.
(e) Respondent shall maintain total abstinence from alcohol and other mood-altering chemicals, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician who is fully advised of respondent's chemical dependency before issuing the prescription.
(f) Respondent shall attend weekly meetings of Alcoholics Anonymous or another out-patient alcohol treatment program acceptable to the Director. Respondent shall, by the tenth day of each month, without a specific reminder or request, submit to the Director an attendance verification on a form provided by the Director, which provides the name, address and telephone number of the person personally verifying the attendance.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jon K. Sannes is hereby publicly reprimanded and placed on two years' unsupervised probation, subject to the terms and conditions set forth above. Respondent shall pay costs and disbursements in the amount of $900.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice